United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3979
                                   ___________

Forrest Mittendorf,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Tim Braun, J.D.; State of Missouri;      *
Paul Kaiser, J.D.; Lisa Hewitt, J.D.;    *        [UNPUBLISHED]
Grace Nichols, J.D.,                     *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: March 6, 2000

                               Filed: March 27, 2000

                                   ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

      Missouri inmate Forrest Mittendorf appeals from the district court’s1 28 U.S.C.
§ 1915A(b) order dismissing without prejudice his 42 U.S.C. § 1983 complaint against


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
the State of Missouri, three prosecuting attorneys, and a state judge. Having carefully
reviewed the record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam), we conclude dismissal was proper because the State is not a “person” for
purposes of section 1983, and all defendants are immune from this suit, see Buckley
v. Fitzsimmons, 509 U.S. 259, 273 (1993) (prosecutorial immunity); Will v. Michigan
Dep’t of State Police, 491 U.S. 58, 64 (1989) (state is not “person” under § 1983);
Duty v. City of Springdale, Ark., 42 F.3d 460, 462 (8th Cir. 1994) (per curiam)
(judicial immunity); Williams v. Missouri, 973 F.2d 599, 600 (8th Cir. 1992) (per
curiam) (state’s sovereign immunity). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-